Citation Nr: 1607526	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Propriety of termination of VA compensation payments.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Appellant served on active duty from October 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2011 that severed service connection for PTSD effective August 1, 2011.  However, in reviewing the file, the Board finds that, as discussed below, service connection for PTSD was never properly granted and need not be severed.  The issue has been revised to reflect that the matter for consideration is whether VA compensation payments were properly terminated.  In November 2015, the appellant appeared at a videoconference hearing held before the undersigned.  

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a September 2006 rating decision limited to other issues, the RO erroneously transferred PTSD from the section on the code sheet listing non-service-connected disabilities to the section for service-connected disabilities.  

2.  The September 2006 rating decision did not address the issue of service connection for PTSD.  

3.  Beginning in February 2008, and effective in June 2004, the Appellant began receiving compensation payments based solely on award date taken from the September 2006 code sheet.

4.  Service connection was never granted for PTSD, and compensation payments effective from June 2004 to August 2011, for PTSD, were in error.


CONCLUSION OF LAW

VA compensation payments were appropriately terminated effective August 1, 2011.  38 U.S.C.A. §§ 5104, 5112 (West 2014); 38 C.F.R. § 3.105, 3.500 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In this case, however, the case rests on the interpretation and application of the relevant law.  Hence, the duties to notify and assist are not applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In June 2004, the Appellant submitted a claim for, in pertinent part, service connection for PTSD.  He said he had been sexually assaulted by another sailor in August 1970, which led to a suicide attempt and PTSD.  He was afforded a VA examination in May 2005, which noted that while he was sexually assaulted while incarcerated in 2001.  His claim was denied in a rating decision dated in December 2005.  He was notified of this decision in January 2006, and a notice of disagreement was received later that month.  

In his notice of disagreement, the Appellant also raised new service connection issues, which were denied in a September 2006 rating decision.  The issue of service connection for PTSD was not addressed in that decision; nevertheless, it was erroneously listed on the on the rating code sheet as service-connected.  The September 2006 notification letter only mentioned the new issues, and not service connection for PTSD.  The notice letter also included a copy of the rating decision.  

Importantly, in response to the January 2006 notice of disagreement, the Appellant was furnished a February 2007 statement of the case that addressed the issue of service connection for PTSD, which remained denied.  The Appellant did not submit a substantive appeal, and no further action was taken on the claim.  

In the meantime, the Appellant had been granted VA non-service-connected pension benefits, and his pension payments were processed by a VA Pension Management Center (PMC), not located at the RO.  In reviewing the Appellant's pension award in February 2008, the PMC noticed that PTSD, rated 30 percent disabling, was listed on the computer-generated award as service-connected.  In February 2008, the PMC notified the Appellant that his benefit was switched to compensation effective in February 2007, as the greater benefit.  In July 2008, the PMC informed the Appellant that in reviewing his award, the PMC found that he was granted 30 percent service connection effective June 30, 2004, based on a rating decision of September 23, 2006, by the Houston RO.  Therefore, his pension was switched to compensation effective that date, as the greater benefit.  The PMC only had the master, or "corporate," data sheet, which was taken from the rating code sheet.

In September 2008, the Appellant submitted a TDIU claim, stating that he had been unable to work since the end of 1995.  He stated that his service-connected disabilities preventing employment were PTSD, status post coronary artery bypass graft (CABG), prostate cancer, and hypertension.  Service connection had not been granted for any of these disabilities.  However, as VA award records now reflected that the Appellant was receiving compensation for PTSD, the RO addressed the claim as an increased rating claim, and, in a March 2009 rating decision, the rating for PTSD was increased to 50 percent, while entitlement to a TDIU rating was denied.  The Appellant was notified of this decision in a letter dated in April 2009.

In December 2009, a claim for an increased rating for PTSD was received from the Appellant.  At this point, the RO reviewed the record, including the prior rating decisions, and realized that the characterization of PTSD as a service-connected disability in the September 2006 rating decision had been in error.  In response, the RO issued a proposal to sever service connection for PTSD.  The Appellant was notified of the proposal to sever service connection for PTSD in October 2010.  Service connection for PTSD was subsequently severed in a May 2011 rating decision, effective August 1, 2011.  

As can be seen, the actions leading to the Appellant's being paid VA compensation for PTSD were the result of administrative error.  The September 2006 rating decision, which did not address any issue involving PTSD, erroneously listed PTSD as service-connected on the code sheet.  The notice of the decision likewise did not mention any issue involving PTSD.  When the RO did address PTSD, in the February 2007 statement of the case, service connection for PTSD was denied and reasons and bases were provided.  There was no action taken by the RO that actually awarded service connection for PTSD or that informed him that service connection had been granted.  There was only an internal record that mistakenly re-coded the disability.

Unfortunately, the information on the erroneous code sheet was transferred to the master or "corporate" record.  The PMC, in administering the Appellant's pension award, noted the computer-generated award showing PTSD as service-connected, which was taken from the code sheet, but not the actual rating decision, or subsequent SOC continuing the denial of service connection for PTSD.  In this regard, information is entered into the computerized master record from the code sheet, and not from the actual decision.  Based solely on the (erroneous) award, the PMC changed the Appellant's payment to compensation.  Subsequently, the RO, based on the coded award of service connection, granted an increased rating for the condition.  It was not until the Appellant later requested an increased rating for PTSD that the RO realized that PTSD had been listed as service-connected in error.  

In sum, service connection was never actually granted.  An unfortunate administrative/clerical error simply listed PTSD as service-connected on a code sheet in a rating decision that did not address the issue.  The Appellant was subsequently paid VA compensation for several years based on this administrative error.  Where an award is discontinued because of error, the discontinuance will be effective the date of last payment on an erroneous award based solely on administrative error.  38 C.F.R. §§ 3.105(a), 3.500(b)(2).  The Appellant need not pay back the payments he erroneously received.  

However, the Courts have been clear that VA is not bound by the administrative error, or subsequent decisions solely based on that error.  Owings v. Brown, 8 Vet. App. 17, 23 (1995), aff'd, 86 F.3d 1178 (Fed. Cir. 1996) (table) (VA is not be bound to grant benefits due to administrative error); see McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  Given the above factors, the Board finds that the September 2006 rating decision code sheet, listing PTSD as service-connected, resulted from sole administrative error, and is void ab initio.  The subsequent actions based on that administrative error are similarly void.  As the law is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In so deciding, the Board observes that there are two cases that should be mentioned and distinguished.

In Baughman v. Derwinski, 1 Vet. App. 563 (1991), the United States Court of Appeals for Veterans Claims (Court) held that when the rating board increased the Appellant's rating for service-connected rheumatic heart disease on the basis of symptoms related to ischemic heart disease, as a matter of law, it granted service connection for ischemic heart disease.  The facts in this case differ, however.  In Baughman, the rating board specifically addressed the matter of ischemic heart disease in the rating decision, finding that with the resolution of reasonable doubt in the Appellant's favor, symptoms related to current ischemic heart disease must be considered in the evaluation of rheumatic heart disease.  Here, in contrast, the RO did not address the issue of service connection for PTSD at all in the September 2006 rating decision, and subsequent decisions were based on the erroneous code sheet information.  The exception was the February 2007 statement of the case, which continued to deny the claim.  

Likewise, in Sellers v. Shinseki, 25 Vet. App. 265 (2012), the case involved an issue where there was a rating decision which explicitly addressed the issue, and granted the benefit.  This was no what occurred in the present case.  Neither the rating decision nor the notice letter from September 2006 indicated that the issue of service connection for PTSD was under consideration in that decision.  The September 2006 notification to the Appellant did not constitute proper notice of a decision, under 38 U.S.C.A. § 5104 (West 2014).  As the Appellant was never advised (led to believe) that service connection for PTSD was granted, the September 2006 rating decision was not effective as a decision on that issue.  See Sellers, 25 Vet. App. at 274.  

Consideration has been given to arguments made by the Appellant with respect to due process and the propriety of the "severance."  At his Board videoconference hearing in November 2015, it was argued that the RO erred in failing to afford the Appellant a predetermination hearing.  It was averred that service connection never should have been severed without affording the Appellant a hearing, which he had requested in October 2010.  Since he was entitled to a hearing, proper procedures were not followed, and, therefore, service connection should not have been severed.  

Such did not constitute a violation that rendered the severance improper.  First, and foremost, the above discussion has explained that severance of service connection was the improper action to take.  The Appellant's payments for PTSD as a service connected disability were the result of administrative error.  Service connection was never awarded so there was no need to sever or go through the procedures for severance as set  forth in 38 C.F.R. § 3.105., i.e., when severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The correct course of action should have been for the RO to correct the administrative error by coding PTSD as a non-service connected benefits and making an adjustment of the Appellant's benefit award.  

Moreover, even if it were to be argued that the procedure of 38 C.F.R. § 3.105 still need to be followed, the failure to afford the Appellant a predetermination hearing would not change the outcome of this decision.  The Appellant was provided with proper notice of the proposed severance in October 2010.  He was informed of the reasons that severance was proposed, i.e., that when a September 2006 rating decision, addressing other issues, was issued, the status of his PTSD claim was inadvertently changed in his records from not-service connected to service connected.  He was informed that the original denial of service connection for PTSD was upheld in a Statement of the Case dated February 20, 2007, which reflected that service connection for PTSD was denied because the evidence showed that the Appellant's PTSD was related to his sexual assault in prison in 2001, several years after military discharge.  He was notified of his right to present arguments and evidence, and of his right to a hearing.

The Appellant was then notified of his right to a hearing in the October 2010 letter notifying him of the proposal to sever service connection.  He requested a hearing, but this was requested on a VA Form 9 (substantive appeal), and he requested a Board hearing to be held at the RO.  He selected this option from the listed choices, and it was clearly stated in the immediately preceding instructions, "DO NOT USE THIS FORM TO REQUEST A HEARING BEFORE VA REGIONAL OFFICE PERSONNEL."  He said he would present evidence of the incident event (rape) which led to a suicide attempt and hospitalization during service.  He subsequently presented such evidence at his Board hearing before the undersigned in November 2015, and he never requested an RO hearing.  Board hearings can only be held when the issue is on appeal.  Therefore, the Board concludes that he did not request a predetermination hearing.  

Moreover, the Appellant's Board hearing in November 2015 satisfied the requirements under 38 C.F.R. § 3.103 for a hearing.  The presented oral argument in support of his claim.  The VLJ identified explained the reasons for the denial of his claim, and attempted to elicit the existence of additional evidence.  The Appellant submitted additional evidence at that time, accompanied by a waiver of initial RO consideration.  Significantly, neither the Appellant nor his representative has identified any prejudice in the conduct of the Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

As service connection for PTSD was never granted, compensation payments for PTSD were properly terminated, and the appeal is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


